DETAILED ACTION
Summary
Claims 1, 3, 5-11, 15-16, and 18-20 are pending in the application. Claims 9-11, 15-16, and 18-20 are rejected under 35 USC 112(b). Claims 1, 3, 5-11, 15-16, and 18-20 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 9 objected to because of the following informalities:
Claim 1 recites “said pixel density or said voxel density is indicative of vascular perfusion density in said choroid vasculature such that said pixel density or said voxel density is directly related to said sympathetic nervous system activity” in lines 20-22. It should recite “said pixel density or said voxel density of said at least image is indicative of vascular perfusion density in said choroid vasculature such that said pixel density or said voxel density of said at least image is directly related to said sympathetic nervous system activity”.
Claim 9 recites “wherein said pixel density or said voxel density is directly related to said sympathetic nervous system activity” in line 16. It should recite “wherein said pixel density or said voxel density of said at least one image is directly related to said sympathetic nervous system activity”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, 15-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “wherein said baseline image is either a previously obtained image of a portion of a second eye of a second human subject” in line 16. It is not clear if this is referring the same portion of a second eye set forth in line 12, or if this is a new second eye. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 9 recites “wherein said baseline image is … a previously obtained image of said first eye”. However, line 12 recites “said baseline image being a previously obtained image of a portion of a second eye”. It is not clear if the baseline image is of the first eye or of a second eye. Clarification is required. For the purposes of examination, the claim will be interpreted as the baseline image being an image of either the first eye or second eye.
All claims dependent from the above claims rejected under 35 USC 112(b) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-7, 9-11, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (U.S PGPub 2018/0360307 A1) in view of Srivastava (U.S PGPub 2013/0301008 A1) and Uji et al. (U.S PGPub 2017/0296049 A1).
A system for determining differences in sympathetic nervous system activity in a first human subject (Abstract) (Shock is the reduction of sympathetic nervous system activity), the system comprising: 
an imaging device (Fig. 3, 1) for imaging at least one portion of a human eye of said first human subject (Fig. 3, eye) [0035], said imaging device producing at least one image of said at least one portion of said human eye [0045]; 
at least one image from said imaging device [0057];
compares data extracted from said at least one image [0068] with previously obtained baseline (reference) data) [0077];
said at least one portion comprises choroid vasculature of said human eye [0057]; 
data of said at least one image is indicative such that said data is directly related to said sympathetic nervous system activity [0080].
While Oh implies the images are stored on a computer, Oh is silent regarding a data storage device for storing said at least one image or a data processor for processing said at least one image and for extracting data from said at least one image. Oh fails to explicitly teach that the perfusion data of the choroid vasculature is vascular perfusion density. Oh fails to explicitly teach wherein data extracted from at least one image is a pixel density of at least one image. Oh fails to explicitly teach said baseline data is a pixel or voxel density of at least one previously obtained baseline image.
Srivastava teaches a system for visualizing and characterizing OCT images (Abstract). This system stores taken images in a data storage device [0026]. This system further recognizes vascular density (i.e. vascular perfusion density) [0013]+[0038] in the choroid [0043] for determining the pathology of the eye [0042]. Srivastava further teaches that the capillary density is calculated based on the number of “on” pixels in different radial sectors (i.e. a pixel density) [0038]. Srivastava further teaches that the reference data that the post-stimulus image is compared to is a baseline image [0042]. This comparison can be a comparison of the pixel densities between the images [0038]. The analysis for all the data is done for a data processor (Fig. 2, 221) [0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Oh to include a data storage device and analyze the vascular perfusion density and for the date to be a pixel density, as taught by Srivastava, as this provides a more accurate method for diagnosing pathologies in the eyes, as recognized by Srivastava [0011].
The combination fails to explicitly teach wherein, prior to said data being extracted from said at least on image, said at least one image undergoes at least one of: color enhancement and color switching.
Uji teaches a system for optical imaging the eye (Abstract). This system performs a color enhancement (Fig. 3B, S341) before extracting data from the image (Fig. 3B, S351) [0056].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to perform color enhancement on the image, as taught by Uji, because this is an inexpensive method for accurately determining different features in the eye, as recognized by Uji [0017].
Regarding Claim 3, the combination of references teaches the invention substantially as claimed. Oh further teaches wherein said at least one image comprises references data [0077] and at least one post-stimulus image [0068] (sepsis is considered the “stimulus”).
Regarding Claim 5, the combination of references teaches the invention substantially as claimed. Oh further teaches wherein said at least reference image comprises at least one image of a portion of an eye [0069] from a second human subject [0078], said first human subject being different from said second human subject [0077].
Oh fails to explicitly teach the reference data is a baseline image at least one baseline image.
Srivastava further teaches that the reference data that the post-stimulus image is compared to is a baseline image [0042].
It would have been obvious to one of ordinary skill in the art to substitute the reference data of Oh to be a baseline image, as taught by Srivastava, as the substitution for one known reference data with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of the reference data being a baseline image are reasonably predictable.
Regarding Claim 6, the combination of references teaches the invention substantially as claimed. Oh further teaches wherein said at least one image is processed prior to said data being extracted from said at least one image [0073].
Regarding Claim 7, the combination of references teaches the invention substantially as claimed.  Oh fails to explicitly teach wherein said at least one image undergoes image processing comprising at least one of: image translation, image rotation, image reduction, image enlargement, and image registration.
Srivastava further teaches registering the images in order to determine whether the pathology is worsening [0042].
It would have been obvious to one of one of ordinary skill in the art before the effective filing date to register the image data, as taught by Srivastava, as this allows the system to more accurately compare images in order to determine the pathology of the patient, as recognized by Srivastava [0042].

Regarding Claim 9, Oh teaches a method for determining changes in sympathetic nervous system activity in a first human subject (Abstract) (shock is a reduction of autonomic nervous system activity), the method comprising: 
Obtaining, by way of an Optical Coherence Tomography (OCT) device [0079], at least one image of at least one portion of a first eye of said human subject [0057] (steps (a)+(b));
determining a measurement in said first eye from said at least one image [0057] (step (d)); 
comparing said measurement to a baseline data [0077], said baseline data being a previously obtained image [0068] of a portion of a second eye [0077] to determine if said sympathetic nervous system activity is increased or decreased [0057] (step (e))
wherein said measurement is directly related to said sympathetic nervous system activity [0080], and
wherein said baseline data [0077] is either
a previously obtained image [0069] of a portion of a second eye of a second human subject [0077].
Oh fails to explicitly teach the measurement is a vascular perfusion density, wherein said vascular perfusion density is measured by measuring at least one of: pixel density or voxel density of said at least one image, said measurement being executed being executed by at least one image processor or said step of comparing being executed by a data processor. While Oh looks at “reference data”, Oh fails to explicitly teach wherein said previously obtained measurement is measured from a baseline image.
Srivastava teaches a system for visualizing and characterizing OCT images (Abstract) This system further recognizes vascular density (i.e. vascular perfusion density) [0013]+[0038] in the choroid [0043] for determining the pathology of the eye [0042]. Srivastava further teaches that the capillary density is calculated based on the number of “on” pixels in different radial sectors (i.e. a pixel density) [0038]. Srivastava further teaches that the reference data that the post-stimulus image is compared to is a baseline image [0042]. This comparison can be a comparison of the pixel densities between the images [0038]. The analysis for all the data is done for a data processor (Fig. 2, 221) [0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Oh to include a data storage device and analyze the vascular perfusion density and for the date to be a pixel density, as taught by Srivastava, as this provides a more accurate method for diagnosing pathologies in the eyes, as recognized by Srivastava [0011].
The combination fails to explicitly teach wherein, after being obtained, said at least one image undergoes at least one of: color enhancement and color switching.
Uji teaches a system for optical imaging the eye (Abstract). This system performs a color enhancement (Fig. 3B, S341) before extracting data from the image (Fig. 3B, S351) [0056].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to perform color enhancement on the image, as taught by Uji, because this is an inexpensive method for accurately determining different features in the eye, as recognized by Uji [0017].
Regarding Claim 10, the combination of references teaches the invention as claimed. Oh further discloses wherein said at least one portion comprises choroid vasculature of said first eye [0057].
Regarding Claim 11, the combination of references teaches the invention as claimed. Oh further discloses wherein said at least one portion comprises retinal vasculature of said first eye [0057].
Regarding Claim 15, the combination of references teaches the invention substantially as claimed.  Oh fails to explicitly teach wherein said at least one image undergoes image processing, said image processing comprising at least one of: image translation, image rotation, image reduction, image enlargement, and image registration.
Srivastava further teaches registering the images in order to determine whether the pathology is worsening [0042].
It would have been obvious to one of one of ordinary skill in the art before the effective filing date to register the image data, as taught by Srivastava, as this allows the system to more accurately compare images in order to determine the pathology of the patient, as recognized by Srivastava [0042].
Regarding Claim 20, the combination of references teaches the invention as claimed. Oh further discloses wherein said at least one portion comprises a retina of said first eye [0057].

Claim 8 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Srivastava and Uji as applied to claim 6 above, and further in view of Wei et al. (U.S PGPub 2007/0195269 A1).
Regarding Claim 8, the combination of references teaches the invention substantially as claimed. The combination is silent regarding wherein, prior to said data being extracted, said at least one image further undergoes at least one of: image enhancement, contrast adjustment, and contrast enhancement.
Wei teaches a system for performing an OCT scan (Abstract). This system performs contrast enhancement in order to level out brightness imbalances [0065].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to perform contrast enhancement, as taught by Wei, as this advantageously enhances image uniformity, as recognized by Wei [0065].
Regarding Claim 16, the combination of references teaches the invention substantially as claimed. The combination is silent regarding wherein said at least one image further undergoes at least one of: image enhancement, contrast adjustment, and contrast enhancement.
Wei teaches a system for performing an OCT scan (Abstract). This system performs contrast enhancement in order to level out brightness imbalances [0065].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to perform contrast enhancement, as taught by Wei, as this advantageously enhances image uniformity, as recognized by Wei [0065].

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view Srivastava and Uji as applied to claim 9 above, and further in view of Shiga et al. (Shiga, Yukihiro, et al. "Relative flow volume, a novel blood flow index in the human retina derived from laser speckle flowgraphy." Investigative ophthalmology & visual science 55.6 (2014): 3899-3904.).
Regarding Claim 18, the combination teaches the invention substantially as claimed. Oh teaches imaging the retina and choroid (Fig. 5), Oh fails to explicitly teach wherein said previously obtained image of said first eye is an image of a portion of said first eye that is different from said at least one image.
Shiga teaches a method of quantifying ocular blood flow (Abstract). This system compares choroidal background flow to retinal blood flow to obtain a more accurate measurement of the retinal blood flow (Pg. 3899) (Col 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Oh with the ratio of Shiga as this provides a more accurate determination of retinal flow, as recognized by Shiga (Pg. 3899).
Regarding Claim 19, the combination teaches the invention substantially as claimed. Oh further teaches wherein said at least one portion of said first eye comprises a choroid of said first eye [0071]. 
Oh fails to explicitly teach said previously obtained image of said first eye is from a region of said first eye other than said choroid.
Shiga teaches a method of quantifying ocular blood flow (Abstract). This system compares choroidal background flow to retinal blood flow to obtain a more accurate measurement of the retinal blood flow (Pg. 3899) (Col 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Oh with the ratio of Shiga as this provides a more accurate determination of retinal flow, as recognized by Shiga (Pg. 3899).

Response to Arguments
Applicant's arguments filed 5/3/2017 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Uji is now relied on to teach the new limitations, as detailed above. Therefore, claims 1 and 9 remain rejected under 35 USC 103. The dependent claims also remain rejected for substantially the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793